Citation Nr: 1630617	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance another person or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed prior to analyzing the merits of the claim.

The Veteran seeks SMC based on the need for aid and attendance or on housebound status.  He is currently service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling since February 4, 1988, and a history of infectious hepatitis, rated as noncompensably disabling since June 9, 1988.   

The Veteran maintains that his service-connected PTSD requires him to need the aid and attendance of another or render him housebound.  

In a July 2010 statement, the Veteran's spouse stated that she had to give up her full-time work to care for the Veteran after he had a stroke in 2009.  She will not let him be at home by himself, and has to make sure he takes a bath, put clothes on, and eats.   Her concern is that he might fall in the tub or burn the house down.  She stated that he cannot stand at a stove to cook.  She also indicated that she must remind him to take his medication because of his impaired memory.  She concluded by stating that he cannot drive, go outside, or do the normal things that he used to do.

On a September 2010 Examination Report for Housebound Status or Permanent Need for Aid and Attendance, the medical examiner noted that the Veteran walked with a walker and that his imbalance and weakness restricted his activities.  Specifically, his poor balance, right eye blurriness, and dizziness, at times, impacted his daily activities.   The examiner stated further that the Veteran was able to leave his home with the help of his spouse.  The Veteran was not legally blind and did not require nursing home care or medication management.

A December 2010 QTC examiner stated that the Veteran's daily activities are not affected by his PTSD.

In his April 2011 notice of disagreement, the Veteran stated that his PTSD causes considerable problems with his daily activities, confines him to his home, and requires him to need aid and attendance.  He indicated that he does not do well around people.  He dislikes crowds and has difficultly handling even the mildest of stressful situations.  He stated that he is basically confined to his home.

On his February 2012 substantive appeal, he indicated that he had to restart his medication for PTSD because he began having nightmares.  His spouse must remind him to take his medication, and she does most of the shopping because he does not like crowds, people, or confined spaces.  While acknowledging that he has other medical issues that contribute to his need of assistance, he asserted that his PTSD greatly contributes to his need for aid and assistance.

In a February 2012 statement, the Veteran's spouse indicated that she must assist him with daily care.  She stated that he does not go outdoors because he is paranoid and does not like crowds.  He panics when he hears loud noises coming from things such as planes and helicopters.  She drives because the Veteran gets very nervous and shakes when behind the wheel.  She must go with him when he goes out so that she can calm him down.  She must remind him to do things.

In a June 2016 Appellate Brief Presentation, the Veteran asserted that his PTSD is so debilitating that he is substantially confined to his home and requires the assistance of another person to perform his daily activities.  
The Board finds that an updated VA examination is needed to decide the claim.  The September 2010 examination for Housebound Status or Permanent Need for Aid and Attendance was conducted almost six years ago and the report does not comment specifically on whether the Veteran's service-connected PTSD requires the regular aid and attendance of another person and/or renders him housebound.  Moreover, while a December 2010 VA examiner determined that the Veteran's PTSD did not affect his daily activities, the opinion was conclusory and did not address the criteria necessary to analyze the claimed need for aid and attendance or housebound status.  

Prior to the requested examination, updated VA treatment records should be obtained for consideration in the Veteran's appeal to ensure that all due process requirements are met, and the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records and associate them with the electronic claims file.
 
2.  After completing the above development and all outstanding records have been associated with the claims file, provide the Veteran with a VA Aid and Attendance/Housebound examination, by an appropriate physician.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC  based on the need for aid and attendance or housebound status should be reported in detail.

The physician is advised that the Veteran is currently service-connected for two disabilities:  PTSD, rated as 100 percent disabling, and a history of infectious hepatitis, rated as noncompensably disabling.  His primary assertion, however, is that his PTSD alone warrants entitlement to SMC. 

Considering the nature and level of impairment resulting from the service-connected PTSD, the physician should:

(a)  Provide specific findings as to whether the Veteran's PTSD affects his ability to dress or undress himself, or to keep himself ordinarily clean and presentable, and to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

*As to reported memory impairment, comment to the extent possible on whether this is likely a manifestation of his PTSD or some other disability, to include non service connected stroke and TIA.

(b)  Also provide an opinion as to whether the Veteran's service-connected PTSD renders him permanently housebound, i.e., substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas. 

*In providing the requested information, the physician examiner must consider and discuss all pertinent medical and lay evidence, to include the statements provided by the Veteran and his spouse regarding his need for aid and attendance or being housebound. 

A complete, clearly-stated rationale for the conclusions reached must be provided.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

